UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-CSR CERTIFIED SHAREHOLDER REPORT OF REGISTERED MANAGEMENT INVESTMENT COMPANIES Investment Company Act file number : 811-2968 Name of Registrant: Vanguard Trustees Equity Fund Address of Registrant: P.O. Box 2600 Valley Forge, PA 19482 Name and address of agent for service: Heidi Stam, Esquire P.O. Box 876 Valley Forge, PA 19482 Registrants telephone number, including area code: (610) 669-1000 Date of fiscal year end: October 31 Date of reporting period: November 1, 2011  April 30, 2012 Item 1: Reports to Shareholders Semiannual Report | April 30, 2012 Vanguard International Value Fund > For the six months ended April 30, 2012, Vanguard International Value Fund returned nearly 4%, better than the return of its benchmark index, but slightly behind the average return of peer funds. > The advisors’ astute choices among European and emerging markets stocks helped the fund outperform its benchmark. > International stocks generally delivered modest returns, lagging the double-digit advance of U.S. equities. Contents Your Fund’s Total Returns. 1 Chairman’s Letter. 2 Advisors’ Report. 7 Fund Profile. 13 Performance Summary. 15 Financial Statements. 16 About Your Fund’s Expenses. 30 Trustees Approve Advisory Agreements. 32 Glossary. 34 Please note: The opinions expressed in this report are just that—informed opinions. They should not be considered promises or advice. Also, please keep in mind that the information and opinions cover the period through the date on the front of this report. Of course, the risks of investing in your fund are spelled out in the prospectus. See the Glossary for definitions of investment terms used in this report. About the cover: Vanguard was named for the HMS Vanguard, flagship of British Admiral Horatio Nelson. A ship—whose performance and safety depend on the work of all hands—has served as a fitting metaphor for the Vanguard crew as we strive to help clients reach their financial goals. Your Fund’s Total Returns Six Months Ended April 30, 2012 Total Returns Vanguard International Value Fund 3.83% MSCI All Country World Index ex USA 2.73 International Funds Average 4.49 International Funds Average: Derived from data provided by Lipper Inc. Your Fund’s Performance at a Glance October 31, 2011, Through April 30, 2012 Distributions Per Share Starting Ending Income Capital Share Price Share Price Dividends Gains Vanguard International Value Fund $28.98 $29.17 $0.842 $0.000 1 Chairman’s Letter Dear Shareholder, International stocks traced an uneven path to deliver modest returns for the six months ended April 30, 2012. Europe’s debt drama continued to be a focus, with investors seeming to oscillate between anxiety and optimism depending on the latest headlines. In this environment, Vanguard International Value Fund returned 3.83%. The fund outpaced the return of its benchmark index, the MSCI All Country World Index ex USA, but trailed the average return of its peers. The advisors’ picks among European and emerging markets stocks boosted results, while choices in the Pacific region limited returns. Among sectors, bright spots included technology and telecommunication stocks. As for currency effects, the relative strength of the U.S. dollar compared with the euro and the yen restrained results for U.S.-based investors during the six months. Please note that shortly after the close of the period, Vanguard announced that it had eliminated the redemption fee for your fund, effective May 23. The fund’s trustees determined that the fee, which was one of several measures in place to protect the interests of long-term investors and discourage frequent trading, was no longer needed. 2 Stocks followed a familiar pattern, reflecting investors’ shifting moods As I mentioned, international stocks generated a modestly positive return for the six months ended April 30. European companies were the weakest performers, trailing the returns of emerging markets and the developed markets of the Pacific region. U.S. stocks delivered strong results. Signs of economic acceleration in the United States, strength in corporate earnings, and apparent progress in Europe’s debt negotiations created a sense of optimism through much of the period. In fact, the broad U.S. stock market turned in its best first-quarter gain since 1998. By the end of the fiscal half-year, however, apprehension about the same sources of the earlier good news began to weigh on stock prices. Rapid changes in investor sentiment have been a prominent feature of the financial markets since the 2008–2009 crisis, a reflection of broader economic uncertainties. Municipal securities remained a bond market bright spot The taxable bond market produced solid, if unremarkable, six-month total returns. The yields of U.S. Treasury bonds bobbed higher during the period but dropped at the end as investors put a premium on the safest securities. This “flight to quality” boosted bond prices modestly. (Bond yields and prices move in opposite directions.) Market Barometer Total Returns Periods Ended April 30, 2012 Six One Five Years Months Year (Annualized) Stocks Russell 1000 Index (Large-caps) 12.89% 4.11% 1.23% Russell 2000 Index (Small-caps) 11.02 -4.25 1.45 Dow Jones U.S. Total Stock Market Index 12.66 3.43 1.56 MSCI All Country World Index ex USA (International) 2.73 -12.90 -2.75 Bonds Barclays Capital U.S. Aggregate Bond Index (Broad taxable market) 2.44% 7.54% 6.37% Barclays Capital Municipal Bond Index (Broad tax-exempt market) 5.50 11.36 5.60 Citigroup Three-Month U.S. Treasury Bill Index 0.01 0.04 1.03 CPI Consumer Price Index 1.62% 2.30% 2.17% 3 The six-month return of the broad municipal bond market was impressive. Investors have bid up prices as muni yields have continued to hover above those available from fully taxable U.S. Treasury bonds. As it has since December 2008, the Federal Reserve Board kept its target for the shortest-term interest rates between 0% and 0.25%. That policy has kept a tight lid on the returns available from money market funds and savings accounts. Europe and emerging markets drove the fund’s performance European stocks accounted for about 50% of International Value’s assets, on average, during the period, and were a big driver of performance. The advisors’ selections among shares in the United Kingdom and Germany delivered solid gains. The fund also minimized the effect from a steep downturn in Spanish equities because it had significantly less invested in that country than the benchmark did. Questions about Spain’s ability to meet its debt obligations were at the forefront of investors’ concerns during the period. Expense Ratios Your Fund Compared With Its Peer Group Peer Group Fund Average International Value Fund 0.39% 1.37% The fund expense ratio shown is from the prospectus dated February 24, 2012, and represents estimated costs for the current fiscal year. For the six months ended April 30, 2012, the fund’s annualized expense ratio was 0.39%. The peer-group expense ratio is derived from data provided by Lipper Inc. and captures information through year-end 2011. Peer group: International Funds. 4 The fund had its highest returns among emerging markets stocks, with shares from South Africa to South Korea turning in robust gains. However, Brazilian stocks, which represented the fund’s largest allocation within emerging markets, had negative returns, largely because of worries about slowing economic growth. Holdings in the Pacific region’s developed markets also hindered results, with subpar picks among Japanese stocks the main culprit. Among sectors, International Value’s largest concentration was in financials, which accounted for about 20% of assets, on average, during the fiscal half-year. The value approach taken by your fund’s four advisors tends to favor established companies that pay comparatively high dividends, a category that includes many financial firms. For the six months, the fund’s financial holdings posted modest gains. Technology stocks, in contrast, haven’t traditionally been associated with value investing. Historically, these firms’ stocks have tended to be relatively expensive based on measures such as price/earnings ratios. However, in recent years, as some of these companies have grown more mature, initiated dividends, and seen their stock valuations decline, they’ve drawn more interest from value investors. Technology stocks accounted for about 11% of your fund’s assets on average during the period. The advisors’ stock picks among semiconductor makers and software firms helped the fund outperform compared with the benchmark’s technology sector. The fund also benefited from the advisors’ selections among telecommunication stocks. These holdings were up only modestly, but their performance was notably better than the benchmark’s telecom sector, which returned about –3%. As for disappointments, subpar choices in the consumer discretionary sector hurt the fund’s performance. For more information on the fund’s investment strategies and positioning, please see the Advisors’ Report that follows this letter. Simple savings strategies can mean a greater chance for success A decade ago, Jack Brennan, my friend and predecessor as Vanguard’s chairman and chief executive officer, published an insightful book entitled Straight Talk on Investing . My favorite chapter is devoted to the importance of saving. As Jack wrote: “If you really want to accumulate wealth, live by this aphorism: ‘When in doubt, save it.’” 5 More recently, Vanguard researchers reaffirmed the importance of saving in Penny Saved, Penny Earned , a paper that is available at vanguard.com/research. They found that retirement investors have a greater likelihood of reaching their goals when they boost their savings rate, their savings time horizon, or both. A savings strategy offers a higher chance of success than simply relying on the possibility of higher portfolio returns, according to this research. Of course, in emphasizing the value of savings, I’m in no way diminishing the importance of having a sound investment plan and holding a portfolio that is balanced and diversified in line with your goals and your tolerance for risk. Vanguard International Value Fund, which provides diversified low-cost exposure to international stocks, can play an important role as part of such a balanced portfolio. Thank you for entrusting your assets to Vanguard. Sincerely, F. William McNabb III Chairman and Chief Executive Officer May 14, 2012 6 Advisors’ Report For the six months ended April 30, 2012, Vanguard International Value Fund returned 3.83%. Your fund is managed by four independent advisors, a strategy that enhances the fund’s diversification by providing exposure to distinct, yet complementary, investment approaches. It is not uncommon for different advisors to have different views about individual securities or the broader investment environment. The table below presents the advisors, the percentage and amount of fund assets that each manages, and brief descriptions of their investment strategies. Each advisor Vanguard International Value Fund Investment Advisors Fund Assets Managed Investment Advisor % $ Million Investment Strategy Lazard Asset Management LLC 29 1,904 The advisor uses a research-driven, bottom-up, relative-value approach in selecting stocks. The goal is to identify individual stocks that offer an appropriate trade-off between low relative valuation and high financial productivity. Edinburgh Partners Limited 27 1,730 The advisor employs a concentrated, low-turnover, value-oriented investment approach that results in a portfolio of companies with good long-term prospects and below-market price/earnings ratios. In-depth fundamental research on industries and companies is central to this investment process. AllianceBernstein L.P. 22 1,411 The advisor uses a fundamentals-based, research-driven approach to find companies whose long-term earnings power exceeds the level implied by their current stock price. Proprietary quantitative tools aid risk control and portfolio construction, helping the advisor to achieve a balanced trade-off between risk and return. Hansberger Global Investors, Inc. 19 1,245 The advisor employs traditional, bottom-up fundamental analysis to identify undervalued investment opportunities. A team of analysts operating around the world evaluates companies from both economic and geographic perspectives. Cash Investments 3 177 These short-term reserves are invested by Vanguard in equity index products to simulate investments in stocks. Each advisor may also maintain a modest cash position. 7 has also prepared a discussion of the investment environment during the fiscal period and of how the portfolio’s positioning reflects this assessment. These reports were prepared on May 18, 2012. Lazard Asset Management LLC Portfolio Managers: Michael G. Fry, Managing Director Michael A. Bennett, CPA, Managing Director The six-month period ended April 30, 2012, finished with equity markets moving higher because of a number of positive developments. The key driver of improved market sentiment was the perception that the risk of a disorderly Eurozone collapse had been significantly reduced. The longer-term refinancing operations conducted by the European Central Bank (ECB) in December 2011 and February 2012 provided more than a trillion dollars of three-year financing at 1% interest rates. Furthermore, the International Monetary Fund secured additional commitments of $430 billion from members with the intention of guarding against further deterioration in the Eurozone. In Japan, the Bank of Japan announced an expansion of its stimulus efforts and instituted an inflation target of 1% to promote growth and combat deflation. Emerging markets also performed well, as investors refocused on growth possibilities around the world and policy easing by central banks. From a sector perspective, market leadership was mixed between traditionally cyclical and defensive sectors. Outperforming sectors included consumer staples, health care, and consumer discretionary. In contrast, telecom services, utilities, and materials were among the worst-performing sectors. Still, specific holdings in the telecom services sector, such as Mobile Telesystems and Telstra, performed well. Stock selection in the energy sector also helped, particularly positions in Petrofac and Technip. BG Group and Tullow Oil also contributed to relative returns following encouraging progress in exploration. The portfolio also benefited from exposure to the emerging markets; in addition to the position in Mobile Telesystems, the fund got a lift from positions in Brazilian credit card processor Cielo, Thai bank Kasikornbank, and Russia’s Sberbank. In contrast, stock selection in the health care sector detracted from relative returns over the period despite strong performance by the portfolio’s holdings in pharmaceutical companies Merck, Sanofi, and GlaxoSmithKline. Underperformance by Novartis, related to drug patent expirations, hurt performance. Stock selection in the consumer discretionary sector also detracted from relative returns. Japanese retailer Yamada Denki struggled as investors shifted their 8 focus to exporting companies that benefited from the weaker yen. Brazilian homebuilder MRV Engenharia e Participacoes hindered results following a decline in contracted sales and worries about the Brazilian economy. Corporate profitability and balance sheets appear to be strong. We believe that if this profitability can be sustained, despite slow growth in developed markets, then equity valuations overall do not appear unduly stretched. The ECB’s refinancing facility has meaningfully reduced the risk of a disorderly deleveraging and recession in Europe, in our opinion. However, macroeconomic and political risks remain high. In our view, the United States has yet to meaningfully address its fiscal issue, while in China the response to slowing growth is unlikely to be another sizable construction stimulus. The Eurozone is making some progress toward a lasting solution to its debt crisis, and we believe the structural reforms proposed in Italy and Spain are encouraging for the long term. Nevertheless, a year of austerity and the transferring of some national powers to the European Union could bear considerable political and economic risk. The portfolio management team continues to focus on stock selection, seeking stocks with sustainably high or improving returns trading at attractive valuations, and we believe that the strong historical record of performance will continue in a variety of market conditions. Edinburgh Partners Limited Portfolio Manager: Sandy Nairn, Director and CEO Despite the dramatic political and environmental events of the past six months, we continue to see little change in our overall economic outlook. Absent meaningful disruption to oil supplies, we expect subdued growth and an evolving rebalancing of the global economy. One side of the equation is a retrenchment by those countries that have been living beyond their means. On the other sit those countries where the balance between savings and consumption will shift. This will also manifest itself in a shift in the pattern of trade balances. In the past few weeks the European economic and political impasse has again reared its head. There has been much talk of “kicking the can down the road.” In respect to Greece, it is hard to see how this can occur. The markets look as if they will no longer accept political communiqués as carrying any economic substance. It is more likely that we will see an acceleration of capital flight and a run on the Greek banks, which will bring things to a head and potentially render the June election an irrelevance. Important as Greece is, the principal question is Spain and the extent to which there is sufficient political coherence to support the existing fiscal measures. If there is, then one can expect a circling of the wagons and meaningful financial 9 firepower being deployed to protect Spain. Greece effectively could not be defended because of its lack of competitiveness. This is not true of Spain. On balance, this is the course we expect events to take, but it is not impossible that the political will may wilt in the face of public reaction. The other big issue lies in the differential effect of global economic policies and the need for the structural surplus countries to control the inflationary impact of Western liquidity injections. As Asian governments, and China in particular, try to control credit expansion, it is entirely possible that we will see an increasing number of bad debts emerge from the frenetic investment expansion of recent years. This is a much longer-term issue, but it remains important. The main implication for the global economy is the potential for rising prices for exported goods and rising costs for those who have moved activities to China and India. Thus we have bad news coming from almost every angle. This should be an ideal environment for investing, however uncomfortable it feels. We are seeing attractive opportunities appear, and our view on the potential for some of the Japanese corporate sector has not changed. Indeed, recent policy actions suggest a growing consensus on the need to prevent unwarranted appreciation of the yen. We have seen indications of how share prices would respond to the removal of a problem that has dogged Japan for over a decade. At an aggregate level, the long-term valuation of our portion of the portfolio looks attractive, and as such we are optimistic about future returns. The near-term environment remains fraught, and it is hard to see what will dissipate the worries any time soon. Given the fragility of the financial system, it is certainly the case that inappropriate economic policy has the potential to derail economic recovery. However, this is not our expectation, given all the policy pronouncements and actions we have seen. Unless we are systematically overly optimistic in our assumptions, it appears that the issues we face are largely discounted. We have some liquidity in the portfolio, which we are gradually putting to work. The most recent sale has been Telecom Italia, where, despite the company’s progress on debt reduction, we are concerned that the government’s drive to increase supply-side efficiency in the economy will lead to its mandating a fiber network, which will have an impact on cash flow and investors. 10 AllianceBernstein L.P. Portfolio Managers: Kevin F. Simms, Co-Chief Investment Officer—International Value Equities and Director of Research—Global and International Value Equities Henry S. D’Auria, CFA, Co-Chief Investment Officer—International Value Equities and Chief Investment Officer—Emerging Markets Value Equities Global equities rebounded modestly during the six-month reporting period after the European Central Bank took decisive action to stem the euro-area sovereign-debt crisis at the end of 2011. Volatility began to ease from extremely high levels, but remained elevated at the end of April. Weak stock selection in several areas, including financials and medical, hindered performance. Solid performance in areas such as energy and capital equipment failed to offset the weakness. Despite the recent performance, trends in early 2012 bolster our conviction in the portfolio’s positioning. We believe that sticking with attractively valued stocks with strong fundamentals is the right strategy to restore performance premiums as market conditions continue to improve. At the end of the reporting period, valuation spreads between the cheapest and most expensive quintiles of stocks were still wider than during the financial crisis in 2008. Portfolio valuations are nearly as low as during the crisis, yet our holdings have much stronger profitability and balance sheets. Corporate strength, better economic prospects, and growing confidence among investors are creating a virtuous circle for equity markets. Not only has volatility declined, but risk appetites are improving and global equity correlations dropped sharply during the first quarter. This means that stocks no longer tended to trade overwhelmingly in the same direction. We believe that lower correlations are a key ingredient in the success of research-driven investment strategies, and in our view, market conditions now look more promising than at any time in recent years. Hansberger Global Investors, Inc. Portfolio Managers: Ronald Holt, CFA, CEO and Co-Chief Investment Officer—Value Team Aureole L.W. Foong, Managing Director—Emerging Markets Against the backdrop of continued uncertainty, global equity markets managed to deliver modest gains over the past six months. As the calendar year began, investors were encouraged that new policies being implemented by the European Central Bank would sharply reduce the risk the sovereign-debt crisis poses to the European banking system. In addition, continued strength in corporate earnings and cash flow led to a strong rally in equities. However, later in the period, 11 stocks gave up much of their gains, as worries reemerged about a hard landing in China and several data points suggested the U.S. economy may also be losing steam. During the period, stock selection in utilities, telecom, and health care helped relative performance. Our position in Brazilian company Cemig was the key driver of our stock selection in the utilities sector. The company benefited from expectations that earnings will improve as legacy contracts are repriced at higher levels. In the telecom sector, wireless operators Vodafone and MTN benefited from positive trends in the markets in which they operate. Finally, our holding in Astellas Pharma was the key driver of performance in the health care sector, as the company’s 2010 acquisition of a competitor began to bear fruit. Conversely, stock selections in the consumer discretionary and consumer staples sectors were the key detractors from performance. In the consumer discretionary sector, positions in electronics and appliance retailers Yamada Denki and GOME Electrical performed poorly over the period. While the companies operate in different countries, both were hurt by severe price competition and increased investment needs in their respective home markets. Brazilian homebuilder Gafisa also hurt performance during the period as the company struggled to turn around a troubled 2010 acquisition. In the consumer staples sector, our investment in Tesco PLC also detracted from performance after the company posted its first profit warning in a decade and announced lost market share over the Christmas period in the United Kingdom. Despite ongoing worries about the global economy, the corporate sector continues to be quite healthy. Moreover, the resilient earnings shown in recent results coupled with temporary shifts in share prices have kept valuations at extremely attractive levels. Overall, we continue to believe that as the outlook for the global economy becomes clearer, there is significant room for global equities to build on their early 2012 gains. 12 International Value Fund Fund Profile As of April 30, 2012 Portfolio Characteristics MSCI AC World Index Fund ex USA Number of Stocks 247 1,837 Median Market Cap $35.9B $27.6B Price/Earnings Ratio 12.5x 13.5x Price/Book Ratio 1.3x 1.4x Return on Equity 17.3% 17.2% Earnings Growth Rate 3.0% 3.9% Dividend Yield 3.2% 3.3% Turnover Rate (Annualized) 30% — Ticker Symbol VTRIX — Expense Ratio 1 0.39% — Short-Term Reserves 2.4% — Sector Diversification (% of equity exposure) MSCI AC World Index Fund ex USA Consumer Discretionary 10.4% 9.6% Consumer Staples 9.8 10.0 Energy 10.6 11.4 Financials 20.6 23.6 Health Care 8.7 6.9 Industrials 11.1 10.6 Information Technology 11.0 6.6 Materials 8.6 11.5 Telecommunication Services 7.9 5.9 Utilities 1.3 3.9 Volatility Measures Spliced MSCI AC International World Index Index ex USA R-Squared 0.97 0.98 Beta 1.06 1.05 These measures show the degree and timing of the fund’s fluctuations compared with the indexes over 36 months. Ten Largest Holdings (% of total net assets) Unilever Packaged Foods & Meats 2.1% GlaxoSmithKline plc Pharmaceuticals 2.1 Samsung Electronics Co. Ltd. Semiconductors 1.8 Sanofi Pharmaceuticals 1.8 Vodafone Group plc Wireless Telecommunication Services 1.5 China Mobile Ltd. Wireless Telecommunication Services 1.4 Gazprom OAO ADR Integrated Oil & Gas 1.4 Novartis AG Pharmaceuticals 1.4 SAP AG Application Software 1.2 Vale SA Class B ADR Steel 1.2 Top Ten 15.9% The holdings listed exclude any temporary cash investments and equity index products. Allocation by Region (% of equity exposure) 1 The expense ratio shown is from the prospectus dated February 24, 2012, and represents estimated costs for the current fiscal year. For the six months ended April 30, 2012, the annualized expense ratio was 0.39%. 13 International Value Fund Market Diversification (% of equity exposure) MSCI AC World Index Fund ex USA Europe United Kingdom 22.5% 15.7% France 6.7 6.0 Germany 6.2 5.7 Switzerland 5.0 5.8 Italy 3.0 1.5 Netherlands 2.9 1.6 Belgium 1.2 0.7 Sweden 1.2 2.1 Other 1.9 4.2 Subtotal 50.6% 43.3% Pacific Japan 18.3% 14.5% Australia 3.3 6.0 Hong Kong 1.8 2.0 Singapore 1.6 1.2 Other 0.0 0.1 Subtotal 25.0% 23.8% Emerging Markets China 4.9% 4.4% Brazil 4.5 3.4 South Korea 3.7 3.7 Russia 3.2 1.6 Taiwan 1.8 2.6 South Africa 1.1 1.9 Other 2.5 6.6 Subtotal 21.7% 24.2% North America Canada 2.7% 8.3% Middle East 0.0% 0.4% 14 International Value Fund Performance Summary All of the returns in this report represent past performance, which is not a guarantee of future results that may be achieved by the fund. (Current performance may be lower or higher than the performance data cited. For performance data current to the most recent month-end, visit our website at vanguard.com/performance.) Note, too, that both investment returns and principal value can fluctuate widely, so an investor’s shares, when sold, could be worth more or less than their original cost. The returns shown do not reflect taxes that a shareholder would pay on fund distributions or on the sale of fund shares. Fiscal-Year Total Returns (%): October 31, 2001, Through April 30, 2012 Average Annual Total Returns: Periods Ended March 31, 2012 This table presents returns through the latest calendar quarter—rather than through the end of the fiscal period. Securities and Exchange Commission rules require that we provide this information. Inception One Five Ten Date Year Years Years International Value Fund 5/16/1983 -5.88% -2.64% 6.70% Vanguard fund returns do not reflect the 2% fee on redemptions of shares held for less than two months. See Financial Highlights for dividend and capital gains information. 15 International Value Fund Financial Statements (unaudited) Statement of Net Assets As of April 30, 2012 The fund reports a complete list of its holdings in regulatory filings four times in each fiscal year, at the quarter-ends. For the second and fourth fiscal quarters, the lists appear in the fund’s semiannual and annual reports to shareholders. For the first and third fiscal quarters, the fund files the lists with the Securities and Exchange Commission on Form N-Q. Shareholders can look up the fund’s Forms N-Q on the SEC’s website at sec.gov. Forms N-Q may also be reviewed and copied at the SEC’s Public Reference Room (see the back cover of this report for further information). Market Value Shares ($000) Common Stocks (94.1%) 1 Australia (2.9%) Telstra Corp. Ltd. 10,135,853 37,371 BHP Billiton Ltd. 976,535 36,237 Orica Ltd. 879,756 24,483 National Australia Bank Ltd. 848,041 22,167 Westpac Banking Corp. 903,382 21,289 Commonwealth Bank of Australia 335,565 18,102 Macquarie Group Ltd. 596,390 17,976 Suncorp Group Ltd. 950,230 8,013 185,638 Belgium (1.2%) ^ Anheuser-Busch InBev NV 845,341 60,929 Delhaize Group SA 192,356 9,362 KBC Groep NV 217,930 4,225 74,516 Brazil (4.3%) Petroleo Brasileiro SA ADR Type A 2,977,137 65,973 Banco do Brasil SA 4,159,500 51,608 Vale SA Class B ADR 2,236,178 48,369 Cielo SA 1,228,377 36,900 Vale SA Class B Pfd. ADR 1,224,700 27,188 Cia Energetica de Minas Gerais ADR 675,692 16,669 Banco Bradesco SA ADR 907,829 14,553 MRV Engenharia e Participacoes SA 2,193,500 12,819 Gafisa SA ADR 1,476,271 5,433 279,512 Canada (2.7%) ^ Bank of Nova Scotia 412,560 22,886 Potash Corp. of Saskatchewan Inc. (Toronto Shares) 520,400 22,126 Suncor Energy Inc. 559,693 18,492 Market Value Shares ($000) Canadian National Railway Co. 200,250 17,077 Teck Resources Ltd. Class B 405,906 15,153 Nexen Inc. 743,366 14,365 National Bank of Canada 153,100 11,949 Agrium Inc. 133,400 11,751 Potash Corp. of Saskatchewan Inc. 271,865 11,549 Magna International Inc. 233,820 10,247 Goldcorp Inc. 250,490 9,593 Kinross Gold Corp. 558,590 5,004 Industrial Alliance Insurance & Financial Services Inc. 37,262 1,188 171,380 China (4.7%) China Mobile Ltd. 5,662,500 62,647 ^ Geely Automobile Holdings Ltd. 98,935,000 36,597 China Construction Bank Corp. 47,130,960 36,576 ^ Weichai Power Co. Ltd. 7,764,600 36,346 China State Construction International Holdings Ltd. 30,859,280 28,331 China Shenhua Energy Co. Ltd. 3,923,000 17,324 China Overseas Land & Investment Ltd. 7,586,000 16,394 Ping An Insurance Group Co. 1,865,500 15,495 China Petroleum & Chemical Corp. 11,886,000 12,624 ^,*,2 Chow Tai Fook Jewellery Group Ltd. 7,719,800 11,622 ^,* China ZhengTong Auto Services Holdings Ltd. 11,647,500 11,434 ^ GCL-Poly Energy Holdings Ltd. 38,143,000 9,782 16 International Value Fund Market Value Shares ($000) ^ Evergrande Real Estate Group Ltd. 10,741,000 6,166 Dongfeng Motor Group Co. Ltd. 2,186,000 4,276 305,614 Finland (0.6%) Sampo Oyj 762,651 20,306 Nokia Oyj 5,420,833 19,633 39,939 France (6.1%) Sanofi 1,522,619 116,302 BNP Paribas SA 1,288,188 51,991 Total SA 774,117 37,161 Technip SA 185,451 21,060 Valeo SA 383,816 18,876 ^ LVMH Moet Hennessy Louis Vuitton SA 111,041 18,421 Danone 257,026 18,095 ^ Bouygues SA 653,827 17,839 Faurecia 575,991 12,377 Societe Generale SA 516,994 12,240 Safran SA 315,600 11,698 AXA SA 780,288 11,088 Renault SA 240,960 10,962 ArcelorMittal 603,754 10,488 Cie Generale des Etablissements Michelin 140,340 10,488 Vivendi SA 550,690 10,186 GDF Suez 361,505 8,323 397,595 Germany (5.6%) SAP AG 1,193,131 79,122 Deutsche Post AG 2,169,590 40,515 ^ Volkswagen AG Prior Pfd. 192,807 36,549 Bayerische Motoren Werke AG 352,950 33,570 ^ Merck KGaA 201,655 22,166 Allianz SE 175,590 19,586 ^ E.ON AG 699,990 15,849 Siemens AG 168,371 15,628 ^ Bayer AG 218,781 15,416 Henkel AG & Co. KGaA Prior Pfd. 202,587 15,076 Adidas AG 166,173 13,861 Deutsche Bank AG 302,950 13,152 ^ Muenchener Rueckversicherungs AG 89,660 13,023 ThyssenKrupp AG 540,600 12,821 GEA Group AG 296,217 9,783 ^ Deutsche Lufthansa AG 514,650 6,702 362,819 Hong Kong (1.8%) Swire Pacific Ltd. Class A 3,401,850 40,101 China Mobile Ltd. ADR 533,700 29,535 Market Value Shares ($000) Wing Hang Bank Ltd. 1,419,000 15,044 HSBC Holdings plc 1,331,869 12,043 New World Development Co. Ltd. 5,556,000 6,888 Yue Yuen Industrial Holdings Ltd. 1,495,500 4,989 Jardine Matheson Holdings Ltd. 73,200 3,621 Cathay Pacific Airways Ltd. 1,255,000 2,123 114,344 India (0.4%) ICICI Bank Ltd. ADR 445,849 15,110 Infosys Ltd. ADR 241,058 11,414 26,524 Indonesia (0.7%) Telekomunikasi Indonesia Persero Tbk PT ADR 771,800 27,947 Bank Mandiri Persero Tbk PT 19,847,000 15,916 43,863 Ireland (0.3%) * Ryanair Holdings plc ADR 647,600 21,805 Italy (2.8%) ENI SPA 3,269,476 72,648 * Telecom Italia SPA (Registered) 46,409,515 52,652 Intesa Sanpaolo SPA (Registered) 19,921,525 30,198 Atlantia SPA 1,215,993 18,438 * Telecom Italia SPA (Bearer) 6,391,400 5,986 179,922 Japan (17.2%) Japan Tobacco Inc. 11,510 63,762 Fujitsu Ltd. 10,989,000 53,410 Mitsubishi Corp. 2,376,900 51,512 Canon Inc. 1,085,400 49,199 Sumitomo Mitsui Financial Group Inc. 1,525,600 48,817 Bridgestone Corp. 1,884,800 44,598 Tokyo Electron Ltd. 798,800 44,266 Omron Corp. 2,079,900 44,189 Softbank Corp. 1,444,900 43,125 FANUC Corp. 244,600 41,252 Ricoh Co. Ltd. 4,271,000 38,260 Dai Nippon Printing Co. Ltd. 4,277,000 37,958 Fujikura Ltd. 10,417,000 32,389 Yamada Denki Co. Ltd. 490,310 31,817 Panasonic Corp. 3,963,300 30,385 Nippon Telegraph & Telephone Corp. 668,100 30,229 17 International Value Fund Market Value Shares ($000) Komatsu Ltd. 974,500 28,046 Daito Trust Construction Co. Ltd. 304,200 27,356 Asahi Glass Co. Ltd. 3,235,000 25,435 JS Group Corp. 1,279,200 25,119 Nissan Motor Co. Ltd. 2,183,000 22,697 Shin-Etsu Chemical Co. Ltd. 389,600 22,488 Astellas Pharma Inc. 456,200 18,501 Yahoo Japan Corp. 59,705 17,918 Nintendo Co. Ltd. 125,200 16,900 Mitsui & Co. Ltd. 1,038,900 16,223 Sumitomo Electric Industries Ltd. 1,142,800 15,416 Toyota Motor Corp. 365,100 14,961 THK Co. Ltd. 697,600 13,950 Honda Motor Co. Ltd. 386,300 13,903 Sumitomo Corp. 973,900 13,840 Sony Corp. 834,825 13,502 Sharp Corp. 2,109,000 13,492 Mitsubishi UFJ Financial Group Inc. 2,749,700 13,203 Sumitomo Mitsui Trust Holdings Inc. 4,447,650 13,030 Bank of Yokohama Ltd. 2,556,000 12,379 JX Holdings Inc. 2,089,700 11,788 ORIX Corp. 108,560 10,380 * Mazda Motor Corp. 5,885,000 9,563 * Sumco Corp. 512,900 5,445 Sumitomo Rubber Industries Ltd. 369,100 5,079 Asahi Group Holdings Ltd. 213,700 4,812 DIC Corp. 2,157,000 4,481 Konica Minolta Holdings Inc. 470,500 3,817 NTT DoCoMo Inc. 2,094 3,576 IHI Corp. 1,468,000 3,551 Air Water Inc. 197,000 2,483 JFE Holdings Inc. 90,500 1,693 1,110,195 Netherlands (2.7%) ^ Heineken NV 904,013 49,480 Unilever NV 1,277,174 43,749 * ING Groep NV 5,272,428 37,197 Koninklijke DSM NV 370,910 21,285 Koninklijke Ahold NV 1,125,300 14,283 * Aegon NV 2,008,640 9,343 175,337 Norway (0.5%) * Subsea 7 SA 480,301 12,439 Seadrill Ltd. 262,500 10,178 * Petroleum Geo-Services ASA 551,750 8,347 30,964 Market Value Shares ($000) Poland (0.2%) KGHM Polska Miedz SA 247,810 10,957 Portugal (0.2%) EDP - Energias de Portugal SA 3,455,880 9,883 Russia (3.1%) Gazprom OAO ADR (London Shares) 6,876,520 79,644 Sberbank of Russia 17,055,394 54,758 Lukoil OAO ADR 484,756 29,823 Mobile Telesystems OJSC ADR 842,347 16,476 Gazprom OAO ADR 942,285 10,914 MMC Norilsk Nickel OJSC ADR 510,077 9,074 200,689 Singapore (1.6%) DBS Group Holdings Ltd. 4,915,701 55,225 Singapore Telecommunications Ltd. 18,985,000 47,756 102,981 South Africa (1.1%) Mr Price Group Ltd. 1,604,646 21,732 MTN Group Ltd. 1,129,135 19,746 Standard Bank Group Ltd. 1,205,256 17,804 Bidvest Group Ltd. 245,260 5,805 Exxaro Resources Ltd. 214,600 5,721 70,808 South Korea (3.6%) Samsung Electronics Co. Ltd. 95,284 116,624 Hyundai Mobis 120,426 32,559 KB Financial Group Inc. 913,944 30,922 LG Display Co. Ltd. 873,410 19,281 KT&G Corp. 271,955 18,664 ^ OCI Co. Ltd. 47,650 8,958 DGB Financial Group Inc. 329,320 3,833 Kia Motors Corp. 51,950 3,812 234,653 Spain (0.1%) Gas Natural SDG SA 557,691 7,774 Sweden (1.1%) ^ Assa Abloy AB Class B 1,143,543 33,284 Swedbank AB Class A 1,517,630 25,053 ^ Sandvik AB 974,163 15,402 73,739 Switzerland (4.8%) Novartis AG 1,635,129 90,285 ABB Ltd. 2,903,480 52,910 18 International Value Fund Market Value Shares ($000) Roche Holding AG 208,317 38,072 Julius Baer Group Ltd. 912,619 34,982 Nestle SA 471,320 28,887 Actelion Ltd. 671,714 28,446 Credit Suisse Group AG 979,384 23,426 Cie Financiere Richemont SA 216,520 13,402 310,410 Taiwan (1.8%) Taiwan Semiconductor Manufacturing Co. Ltd. 14,257,704 42,141 Advanced Semiconductor Engineering Inc. 17,938,992 18,039 Taiwan Semiconductor Manufacturing Co. Ltd. ADR 1,123,915 17,511 AU Optronics Corp. 27,038,460 12,167 HTC Corp. 602,000 9,036 Pegatron Corp. 4,762,000 6,850 Wistron Corp. 4,527,359 6,754 Lite-On Technology Corp. 2,770,903 3,367 115,865 Thailand (0.7%) Kasikornbank PCL (Foreign) 6,873,200 36,322 PTT PCL 1,045,600 11,925 48,247 Turkey (0.4%) KOC Holding AS 4,672,636 17,355 Turkiye Vakiflar Bankasi Tao 5,745,200 10,312 27,667 United Kingdom (20.9%) GlaxoSmithKline plc 5,788,455 133,722 Vodafone Group plc 35,377,574 97,924 Unilever plc 2,672,802 91,308 BP plc 9,472,385 68,430 Rio Tinto plc 1,130,543 63,372 Royal Dutch Shell plc Class A 1,707,711 60,908 British American Tobacco plc 1,036,265 53,150 Prudential plc 4,051,132 49,650 TESCO plc 9,597,194 49,451 WPP plc 3,213,109 43,509 Xstrata plc 2,105,992 40,447 HSBC Holdings plc 4,409,000 39,801 AstraZeneca plc 899,650 39,424 Aviva plc 7,646,498 38,271 Diageo plc 1,454,000 36,675 Rexam plc 4,783,363 33,390 Standard Chartered plc 1,317,374 32,204 Smith & Nephew plc 3,261,352 32,102 Barclays plc 8,633,016 30,564 Petrofac Ltd. 1,078,023 30,443 Market Value Shares ($000) Informa plc 4,436,698 29,860 BG Group plc 1,219,232 28,768 Tullow Oil plc 963,825 24,046 * Royal Bank of Scotland Group plc 59,245,579 23,373 British Sky Broadcasting Group plc 1,807,752 19,895 BHP Billiton plc 598,956 19,281 WM Morrison Supermarkets plc 4,058,965 18,488 Wolseley plc 475,113 18,088 Imperial Tobacco Group plc 383,300 15,328 Eurasian Natural Resources Corp. plc 1,639,348 14,944 GKN plc 4,128,840 13,656 ICAP plc 2,066,711 12,739 * Evraz plc 2,017,074 12,115 National Grid plc 1,088,030 11,749 Anglo American plc 248,170 9,590 * Lloyds Banking Group plc 18,941,070 9,507 Taylor Wimpey plc 4,671,260 3,810 1,349,982 Total Common Stocks (Cost $6,163,543) Temporary Cash Investments (10.6%) 1 Money Market Fund (10.4%) Vanguard Market Liquidity Fund, 0.137% 672,861,020 672,861 Face Amount ($000) U.S. Government and Agency Obligations (0.2%) Freddie Mac Discount Notes, 0.145%, 9/17/12 10,500 10,494 United States Treasury Bill, 0.069%–0.071%, 5/17/12 5,000 5,000 United States Treasury Note/Bond, 0.625%, 6/30/12 600 601 6 United States Treasury Note/Bond, 1.375%, 9/15/12 500 502 16,597 Total Temporary Cash Investments (Cost $689,458) Total Investments (104.7%) (Cost $6,853,001) 19 International Value Fund Market Value ($000) Other Assets and Liabilities (-4.7%) Other Assets 102,373 Liabilities 4 (408,416) (306,043) Net Assets (100%) Applicable to 221,682,953 outstanding $.001 par value shares of beneficial interest (unlimited authorization) Net Asset Value Per Share At April 30, 2012, net assets consisted of: Amount ($000) Paid-in Capital 7,577,321 Undistributed Net Investment Income 41,398 Accumulated Net Realized Losses (1,068,005) Unrealized Appreciation (Depreciation) Investment Securities (79,921) Futures Contracts (6,752) Forward Currency Contracts 2,338 Foreign Currencies 658 Net Assets See Note A in Notes to Financial Statements. ^ Part of security position is on loan to broker-dealers. The total value of securities on loan is $329,417,000. * Non-income-producing security. 1 The fund invests a portion of its cash reserves in equity markets through the use of index futures contracts. After giving effect to futures investments, the fund’s effective common stock and temporary cash investment positions represent 97.0% and 7.7%, respectively, of net assets. 2 Security exempt from registration under Rule 144A of the Securities Act of 1933. Such securities may be sold in transactions exempt from registration, normally to qualified institutional buyers. At April 30, 2012, the value of this security represented 0.2% of net assets. 3 Affiliated money market fund available only to Vanguard funds and certain trusts and accounts managed by Vanguard. Rate shown is the 7-day yield. 4 Includes $350,742,000 of collateral received for securities on loan. 5 The issuer was placed under federal conservatorship in September 2008; since that time, its daily operations have been managed by the Federal Housing Finance Agency and it receives capital from the U.S. Treasury in exchange for senior preferred stock. 6 Securities with a value of $10,896,000 have been segregated as initial margin for open futures contracts. ADR—American Depositary Receipt. See accompanying Notes, which are an integral part of the Financial Statements. 20 International Value Fund Statement of Operations Six Months Ended April 30, 2012 ($000) Investment Income Income Dividends 1 89,414 Interest 2 156 Security Lending 1,855 Total Income 91,425 Expenses Investment Advisory Fees—Note B Basic Fee 5,909 Performance Adjustment (1,381) The Vanguard Group—Note C Management and Administrative 6,593 Marketing and Distribution 797 Custodian Fees 551 Shareholders’ Reports 53 Trustees’ Fees and Expenses 8 Total Expenses 12,530 Expenses Paid Indirectly (36) Net Expenses 12,494 Net Investment Income Realized Net Gain (Loss) Investment Securities Sold (752) Futures Contracts 21,746 Foreign Currencies and Forward Currency Contracts (7,113) Realized Net Gain (Loss) Change in Unrealized Appreciation (Depreciation) Investment Securities 169,755 Futures Contracts (20,447) Foreign Currencies and Forward Currency Contracts 2,073 Change in Unrealized Appreciation (Depreciation) Net Increase (Decrease) in Net Assets Resulting from Operations 1 Dividends are net of foreign withholding taxes of $6,290,000. 2 Interest income from an affiliated company of the fund was $149,000. See accompanying Notes, which are an integral part of the Financial Statements. 21 International Value Fund Statement of Changes in Net Assets Six Months Ended Year Ended April 30, October 31, 2012 2011 ($000) ($000) Increase (Decrease) in Net Assets Operations Net Investment Income 78,931 190,358 Realized Net Gain (Loss) 13,881 68,816 Change in Unrealized Appreciation (Depreciation) 151,381 (754,252) Net Increase (Decrease) in Net Assets Resulting from Operations 244,193 (495,078) Distributions Net Investment Income (189,241) (158,358) Realized Capital Gain — — Total Distributions (189,241) (158,358) Capital Share Transactions Issued 440,583 1,142,498 Issued in Lieu of Cash Distributions 179,202 150,229 Redeemed 1 (761,047) (1,618,337) Net Increase (Decrease) from Capital Share Transactions (141,262) (325,610) Total Increase (Decrease) (86,310) (979,046) Net Assets Beginning of Period End of Period 2 1 Net of redemption fees for fiscal 2012 and 2011 of $52,000 and $149,000, respectively. 2 Net Assets—End of Period includes undistributed net investment income of $41,398,000 and $151,532,000. See accompanying Notes, which are an integral part of the Financial Statements. 22 International Value Fund Financial Highlights Six Months Ended For a Share Outstanding April 30, Year Ended October 31, Throughout Each Period 2012 2011 2010 2009 2008 2007 Net Asset Value, Beginning of Period Investment Operations Net Investment Income .358 .843 .698 .742 1.176 1 1.020 Net Realized and Unrealized Gain (Loss) on Investments .674 (3.103) 2.007 5.839 (21.841) 9.634 Total from Investment Operations 1.032 (2.260) 2.705 6.581 (20.665) 10.654 Distributions Dividends from Net Investment Income (.842) (.680) (.735) (.991) (.940) (.880) Distributions from Realized Capital Gains — (2.415) (3.094) Total Distributions (.842) (.680) (.735) (.991) (3.355) (3.974) Net Asset Value, End of Period Total Return 2 3.83% -7.27% 9.12% 28.34% -45.49% 27.55% Ratios/Supplemental Data Net Assets, End of Period (Millions) $6,467 $6,553 $7,532 $6,494 $5,335 $10,313 Ratio of Total Expenses to Average Net Assets 3 0.39% 0.39% 0.39% 0.45% 0.42% 0.41% Ratio of Net Investment Income to Average Net Assets 2.47% 2.59% 2.41% 2.93% 3.08% 2.46% Portfolio Turnover Rate 30% 39% 51% 55% 59% 38% The expense ratio, net income ratio, and turnover rate for the current period have been annualized. 1 Calculated based on average shares outstanding. 2 Total returns do not include transaction or account service fees that may have applied in the periods shown. Fund prospectuses provide information about any applicable transaction and account service fees. 3 Includes performance-based investment advisory fee increases (decreases) of (0.04%), (0.05%), (0.04%), (0.02%), 0.02%, and 0.01%. See accompanying Notes, which are an integral part of the Financial Statements. 23 International Value Fund Notes to Financial Statements Vanguard International Value Fund is registered under the Investment Company Act of 1940 as an open-end investment company, or mutual fund. The fund invests in securities of foreign issuers, which may subject it to investment risks not normally associated with investing in securities of United States corporations. A. The following significant accounting policies conform to generally accepted accounting principles for U.S. mutual funds. The fund consistently follows such policies in preparing its financial statements. 1. Security Valuation: Securities are valued as of the close of trading on the New York Stock Exchange (generally 4 p.m., Eastern time) on the valuation date. Equity securities are valued at the latest quoted sales prices or official closing prices taken from the primary market in which each security trades; such securities not traded on the valuation date are valued at the mean of the latest quoted bid and asked prices. Securities for which market quotations are not readily available, or whose values have been affected by events occurring before the fund’s pricing time but after the close of the securities’ primary markets, are valued at their fair values calculated according to procedures adopted by the board of trustees. These procedures include obtaining quotations from an independent pricing service, monitoring news to identify significant market- or security-specific events, and evaluating changes in the values of foreign market proxies (for example, ADRs, futures contracts, or exchange-traded funds), between the time the foreign markets close and the fund’s pricing time. When fair-value pricing is employed, the prices of securities used by a fund to calculate its net asset value may differ from quoted or published prices for the same securities. Investments in Vanguard Market Liquidity Fund are valued at that fund’s net asset value. Temporary cash investments acquired over 60 days to maturity are valued using the latest bid prices or using valuations based on a matrix system (which considers such factors as security prices, yields, maturities, and ratings), both as furnished by independent pricing services. Other temporary cash investments are valued at amortized cost, which approximates market value. 2. Foreign Currency: Securities and other assets and liabilities denominated in foreign currencies are translated into U.S. dollars using exchange rates obtained from an independent third party as of the fund’s pricing time on the valuation date. Realized gains (losses) and unrealized appreciation (depreciation) on investment securities include the effects of changes in exchange rates since the securities were purchased, combined with the effects of changes in security prices. Fluctuations in the value of other assets and liabilities resulting from changes in exchange rates are recorded as unrealized foreign currency gains (losses) until the assets or liabilities are settled in cash, at which time they are recorded as realized foreign currency gains (losses). 3. Futures and Forward Currency Contracts: The fund uses index futures contracts to a limited extent, with the objective of maintaining full exposure to the stock market while maintaining liquidity. The fund may purchase or sell futures contracts to achieve a desired level of investment, whether to accommodate portfolio turnover or cash flows from capital share transactions. The primary risks associated with the use of futures contracts are imperfect correlation between changes in market values of stocks held by the fund and the prices of futures contracts, and the possibility of an illiquid market. The fund also enters into forward currency contracts to provide the appropriate currency exposure related to any open futures contracts or to protect the value of securities and related receivables and payables against changes in foreign exchange rates. The primary risk associated with the fund’s use of these contracts is that a counterparty will fail to fulfill its obligation to pay gains due to the fund under the contracts. Counterparty risk is mitigated by entering into forward currency contracts only with highly rated counterparties, by a master netting arrangement between the fund and the counterparty, 24 International Value Fund and by the posting of collateral by the counterparty. The forward currency contracts contain provisions whereby a counterparty may terminate open contracts if the fund’s net assets decline below a certain level, triggering a payment by the fund if the fund is in a net liability position at the time of the termination. The payment amount would be reduced by any collateral the fund has posted. Any securities posted as collateral for open contracts are noted in the Statement of Net Assets. Futures contracts are valued at their quoted daily settlement prices. Forward currency contracts are valued at their quoted daily prices obtained from an independent third party, adjusted for currency risk based on the expiration date of each contract. The aggregate principal amounts of the contracts are not recorded in the Statement of Net Assets. Fluctuations in the value of the contracts are recorded in the Statement of Net Assets as an asset (liability) and in the Statement of Operations as unrealized appreciation (depreciation) until the contracts are closed, when they are recorded as realized gains (losses) on futures or forward currency contracts. 4. Federal Income Taxes: The fund intends to continue to qualify as a regulated investment company and distribute all of its taxable income. Management has analyzed the fund’s tax positions taken for all open federal income tax years (October 31, 2008–2011), and for the period ended April 30, 2012, and has concluded that no provision for federal income tax is required in the fund’s financial statements. 5. Distributions: Distributions to shareholders are recorded on the ex-dividend date. 6. Security Lending: The fund may lend its securities to qualified institutional borrowers to earn additional income. Security loans are required to be secured at all times by collateral at least equal to the market value of securities loaned. The fund invests cash collateral received in Vanguard Market Liquidity Fund, and records a liability for the return of the collateral, during the period the securities are on loan. Security lending income represents fees charged to borrowers plus income earned on investing cash collateral, less expenses associated with the loan. 7. Other: Dividend income is recorded on the ex-dividend date. Interest income includes income distributions received from Vanguard Market Liquidity Fund and is accrued daily. Security transactions are accounted for on the date securities are bought or sold. Costs used to determine realized gains (losses) on the sale of investment securities are those of the specific securities sold. Fees assessed on redemptions of capital shares are credited to paid-in capital. B. AllianceBernstein L.P., Lazard Asset Management LLC, Edinburgh Partners Ltd., and Hansberger Global Investors, Inc., each provide investment advisory services to a portion of the fund for a fee calculated at an annual percentage rate of average net assets managed by the advisor. The basic fees of AllianceBernstein L.P., and Lazard Asset Management LLC are subject to quarterly adjustments based on performance for the preceding five years relative to the MSCI All Country World Index ex USA. The basic fee for Edinburgh Partners Ltd. is subject to quarterly adjustments based on performance for the preceding three years relative to the MSCI All Country World Index ex USA. The basic fee for Hansberger Global Investors, Inc., is subject to quarterly adjustments based on performance for the preceding three years relative to the MSCI Europe, Australasia, Far East Index for periods prior to February 1, 2011, and to the current benchmark, the MSCI All Country World Index ex USA, beginning February 1, 2011. The benchmark change will be fully phased in by January 2014. The Vanguard Group manages the cash reserves of the fund on an at-cost basis. 25 International Value Fund For the six months ended April 30, 2012, the aggregate investment advisory fee represented an effective annual basic rate of 0.19% of the fund’s average net assets, before a decrease of $1,381,000 (0.04%) based on performance. C. The Vanguard Group furnishes at cost corporate management, administrative, marketing, and distribution services. The costs of such services are allocated to the fund under methods approved by the board of trustees. The fund has committed to provide up to 0.40% of its net assets in capital contributions to Vanguard. At April 30, 2012, the fund had contributed capital of $968,000 to Vanguard (included in Other Assets), representing 0.01% of the fund’s net assets and 0.39% of Vanguard’s capitalization. The fund’s trustees and officers are also directors and officers of Vanguard. D. The fund has asked its investment advisors to direct certain security trades, subject to obtaining the best price and execution, to brokers who have agreed to rebate to the fund part of the commissions generated. Such rebates are used solely to reduce the fund’s management and administrative expenses. The fund’s custodian bank has also agreed to reduce its fees when the fund maintains cash on deposit in the non-interest-bearing custody account. For the six months ended April 30, 2012, these arrangements reduced the fund’s management and administrative expenses by $19,000 and custodian fees by $17,000. The total expense reduction represented an effective annual rate of 0.00% of the fund’s average net assets. E. Various inputs may be used to determine the value of the fund’s investments. These inputs are summarized in three broad levels for financial statement purposes. The inputs or methodologies used to value securities are not necessarily an indication of the risk associated with investing in those securities. Level 1 —Quoted prices in active markets for identical securities. Level 2 —Other significant observable inputs (including quoted prices for similar securities, interest rates, prepayment speeds, credit risk, etc.). Level 3 —Significant unobservable inputs (including the fund’s own assumptions used to determine the fair value of investments). The following table summarizes the market value of the fund’s investments as of April 30, 2012, based on the inputs used to value them: Level 1 Level 2 Level 3 Investments ($000) ($000) ($000) Common Stocks 590,690 5,492,932 — Temporary Cash Investments 672,861 16,597 — Futures Contracts—Liabilities 1 (883) — — Forward Currency Contracts—Assets — 3,461 — Forward Currency Contracts—Liabilities — (1,123) — Total 1,262,668 5,511,867 — 1 Represents variation margin on the last day of the reporting period. 26 International Value Fund F. At April 30, 2012, the fair values of derivatives were reflected in the Statement of Net Assets as follows: Foreign Equity Exchange Contracts Contracts Total Statement of Net Assets Caption ($000) ($000) ($000) Other Assets — 3,461 3,461 Liabilities (883) (1,123) (2,006) Realized net gain (loss) and the change in unrealized appreciation (depreciation) on derivatives for the six months ended April 30, 2012, were: Foreign Equity Exchange Contracts Contracts Total Realized Net Gain (Loss) on Derivatives ($000) ($000) ($000) Futures Contracts 21,746 — 21,746 Forward Currency Contracts — (5,920) (5,920) Realized Net Gain (Loss) on Derivatives 21,746 (5,920) 15,826 Change in Unrealized Appreciation (Depreciation) on Derivatives Futures Contracts (20,447) — (20,447) Forward Currency Contracts — 1,090 1,090 Change in Unrealized Appreciation (Depreciation) on Derivatives (20,447) 1,090 (19,357) At April 30, 2012, the aggregate settlement value of open futures contracts and the related unrealized appreciation (depreciation) were: ($000) Aggregate Number of Settlement Unrealized Long (Short) Value Appreciation Futures Contracts Expiration Contracts Long (Short) (Depreciation) Dow Jones EURO STOXX 50 Index June 2012 2,342 70,023 (5,096) FTSE 100 Index June 2012 592 54,939 (874) Topix Index June 2012 393 39,499 (1,338) S&P ASX 200 Index June 2012 193 22,086 556 Unrealized appreciation (depreciation) on open FTSE 100 Index futures contracts is required to be treated as realized gain (loss) for tax purposes. 27 International Value Fund At April 30, 2012, the fund had open forward currency contracts to receive and deliver currencies as follows. Unrealized appreciation (depreciation) on open forward currency contracts is treated as realized gain (loss) for tax purposes. Unrealized Contract Appreciation Settlement Contract Amount (000) (Depreciation) Counterparty Date Receive Deliver ($000) UBS AG 6/20/12 EUR 50,718 USD 67,144 776 UBS AG 6/20/12 GBP 34,399 USD 55,842 1,792 UBS AG 6/12/12 JPY 3,240,507 USD 40,601 845 UBS AG 6/26/12 AUD 11,415 USD 11,812 48 UBS AG 6/26/12 AUD 9,168 USD 9,486 (64) Goldman Sachs Bank USA 5/15/12 USD 92,067 JPY 7,349,837 (1,059) AUD—Australian dollar. EUR—Euro. GBP—British pound. JPY—Japanese yen. USD—U.S. dollar. At April 30, 2012, the counterparties had deposited in segregated accounts securities with a value sufficient to cover substantially all amounts due to the fund in connection with open forward currency contracts. G. Distributions are determined on a tax basis and may differ from net investment income and realized capital gains for financial reporting purposes. Differences may be permanent or temporary. Permanent differences are reclassified among capital accounts in the financial statements to reflect their tax character. Temporary differences arise when certain items of income, expense, gain, or loss are recognized in different periods for financial statement and tax purposes; these differences will reverse at some time in the future. Differences in classification may also result from the treatment of short-term gains as ordinary income for tax purposes. During the six months ended April 30, 2012, the fund realized net foreign currency losses of $1,193,000, which decreased distributable net income for tax purposes; accordingly, such losses have been reclassified from accumulated net realized losses to undistributed net investment income. Certain of the fund’s investments are in securities considered to be “passive foreign investment companies,” for which any unrealized appreciation and/or realized gains are required to be included in distributable net income for tax purposes. During the six months ended April 30, 2012, the fund realized gains on the sale of passive foreign investment companies of $1,369,000, which have been included in current and prior periods’ taxable income; accordingly, such gains have been reclassified from accumulated net realized losses to undistributed net investment income. Passive foreign investment companies held at April 30, 2012, had unrealized appreciation of $3,677,000 as of October 31, 2011, the most recent mark-to-market date for tax purposes. This amount has been distributed and is reflected in the balance of undistributed net investment income. 28 International Value Fund The fund’s tax-basis capital gains and losses are determined only at the end of each fiscal year. For tax purposes, at October 31, 2011, the fund had available capital loss carryforwards totaling $1,076,059,000 to offset future net capital gains through October 31, 2017. The fund will use these capital losses to offset net taxable capital gains, if any, realized during the year ending October 31, 2012; should the fund realize net capital losses for the year, the losses will be added to the loss carryforward balance above. At April 30, 2012, the cost of investment securities for tax purposes was $6,856,678,000. Net unrealized depreciation of investment securities for tax purposes was $83,598,000, consisting of unrealized gains of $831,891,000 on securities that had risen in value since their purchase and $915,489,000 in unrealized losses on securities that had fallen in value since their purchase. H. During the six months ended April 30, 2012, the fund purchased $942,377,000 of investment securities and sold $1,324,338,000 of investment securities, other than temporary cash investments. I. Capital shares issued and redeemed were: Six Months Ended Year Ended April 30, 2012 October 31, 2011 Shares Shares (000) (000) Issued 15,578 36,864 Issued in Lieu of Cash Distributions 6,717 4,721 Redeemed (26,738) (51,445) Net Increase (Decrease) in Shares Outstanding (4,443) (9,860) J. In preparing the financial statements as of April 30, 2012, management considered the impact of subsequent events for potential recognition or disclosure in these financial statements. 29 About Your Fund’s Expenses As a shareholder of the fund, you incur ongoing costs, which include costs for portfolio management, administrative services, and shareholder reports (like this one), among others. Operating expenses, which are deducted from a fund’s gross income, directly reduce the investment return of the fund. A fund’s expenses are expressed as a percentage of its average net assets. This figure is known as the expense ratio. The following examples are intended to help you understand the ongoing costs (in dollars) of investing in your fund and to compare these costs with those of other mutual funds. The examples are based on an investment of $1,000 made at the beginning of the period shown and held for the entire period. The accompanying table illustrates your fund’s costs in two ways: • Based on actual fund return. This section helps you to estimate the actual expenses that you paid over the period. The ”Ending Account Value“ shown is derived from the fund‘s actual return, and the third column shows the dollar amount that would have been paid by an investor who started with $1,000 in the fund. You may use the information here, together with the amount you invested, to estimate the expenses that you paid over the period. To do so, simply divide your account value by $1,000 (for example, an $8,600 account value divided by $1,000 8.6), then multiply the result by the number given for your fund under the heading ”Expenses Paid During Period.“ • Based on hypothetical 5% yearly return. This section is intended to help you compare your fund‘s costs with those of other mutual funds. It assumes that the fund had a yearly return of 5% before expenses, but that the expense ratio is unchanged. In this case—because the return used is not the fund’s actual return—the results do not apply to your investment. The example is useful in making comparisons because the Securities and Exchange Commission requires all mutual funds to calculate expenses based on a 5% return. You can assess your fund’s costs by comparing this hypothetical example with the hypothetical examples that appear in shareholder reports of other funds. Note that the expenses shown in the table are meant to highlight and help you compare ongoing costs only and do not reflect transaction costs incurred by the fund for buying and selling securities. Further, the expenses do not include any purchase, redemption, or account service fees described in the fund prospectus. If such fees were applied to your account, your costs would be higher. Your fund does not carry a “sales load.” The calculations assume no shares were bought or sold during the period. Your actual costs may have been higher or lower, depending on the amount of your investment and the timing of any purchases or redemptions. You can find more information about the fund’s expenses, including annual expense ratios, in the Financial Statements section of this report. For additional information on operating expenses and other shareholder costs, please refer to your fund’s current prospectus. 30 Six Months Ended April 30, 2012 Beginning Ending Expenses Account Value Account Value Paid During International Value Fund 10/31/2011 4/30/2012 Period Based on Actual Fund Return $1,000.00 $1,038.32 $1.98 Based on Hypothetical 5% Yearly Return 1,000.00 1,022.92 1.96 The calculations are based on expenses incurred in the most recent six-month period. The fund’s annualized six-month expense ratio for that period is 0.39%. The dollar amounts shown as “Expenses Paid” are equal to the annualized expense ratio multiplied by the average account value over the period, multiplied by the number of days in the most recent six-month period, then divided by the number of days in the most recent 12-month period. 31 Trustees Approve Advisory Agreements The board of trustees of Vanguard International Value Fund has renewed the fund’s investment advisory agreements with Lazard Asset Management LLC, AllianceBernstein L.P., Edinburgh Partners Limited, and Hansberger Global Investors, Inc. The board determined that the retention of the advisors was in the best interests of the fund and its shareholders. The board based its decision upon an evaluation of each advisor’s investment staff, portfolio management process, and performance. The trustees considered the factors discussed below, among others. However, no single factor determined whether the board approved the agreements. Rather, it was the totality of the circumstances that drove the board’s decision. Nature, extent, and quality of services The board considered the quality of the fund’s investment management over both the short and long term, and took into account the organizational depth and stability of each advisor. The board noted the following: Lazard Asset Management LLC. Lazard provides investment management services for clients around the world in a variety of investment mandates, including international equities, domestic equities, and fixed income securities. The investment team at Lazard employs a bottom-up stock selection process to identify stocks with sustainable financial productivity and attractive valuations. The investment process incorporates three types of investment research: financial screening, fundamental analysis, and accounting validation. Lazard is a subsidiary of Lazard Freres & Co. LLC and has advised a portion of the fund since 2006. AllianceBernstein L.P. AllianceBernstein is a global asset management firm that provides diversified investment management services involving growth and value equities, blend strategies, and fixed income securities to clients worldwide. The investment team at AllianceBernstein employs a bottom-up, research-driven, value-based equity investment philosophy in selecting stocks. It relies on substantial investment research to understand companies and industries that may be undergoing stress, and it seeks to exploit mispricings created by investor overreaction. AllianceBernstein has advised a portion of the fund since 2004. Edinburgh Partners Limited. Edinburgh Partners is an independent fund management company specializing in global investment analysis. The firm employs a concentrated, low-turnover, value-oriented investment approach that results in a portfolio of companies with good long-term prospects and below-market price/earnings ratios. In-depth fundamental research on companies and industries is central to Edinburgh Partners’ investment process. The firm is based in Edinburgh, Scotland, and has advised a portion of the fund since 2008. Hansberger Global Investors, Inc. Founded in 1994, Hansberger specializes in managing international, global, and emerging markets equity portfolios. The advisor employs a sound process, selecting companies that are undervalued relative to their earnings power, cash flow, or asset value, and that possess a catalyst for a near-term rise in share price. The advisor’s internal research team conducts intensive fundamental analysis, which includes regular company visits by the firm’s analysts. The firm has advised a portion of the fund since 2000. The board concluded that each advisor’s experience, stability, depth, and performance, among other factors, warranted continuation of the advisory agreements. 32 Investment performance The board considered the short- and long-term performance of the fund, including any periods of outperformance or underperformance of a relevant benchmark and peer group. The board concluded that each advisor has carried out the fund’s investment strategy in disciplined fashion, and that performance results have allowed the fund to remain competitive versus its benchmark and its peers. The board noted that AllianceBernstein has underperformed its benchmark and peer group over the short and long term. Information about the fund’s most recent performance can be found in the Performance Summary section of this report. Cost The board concluded that the fund’s expense ratio was well below the average expense ratio charged by funds in its peer group and that the fund’s advisory fee rate was also well below the peer-group average. Information about the fund’s expenses appears in the About Your Fund’s Expenses section of this report as well as in the Financial Statements section, which also includes information about the fund’s advisory fee rate. The board did not consider profitability of Lazard Asset Management, AllianceBernstein, Edinburgh Partners, and Hansberger Global Investors in determining whether to approve the advisory fees, because the firms are independent of Vanguard, and the advisory fees are the result of arm’s-length negotiations. The benefit of economies of scale The board concluded that the fund’s shareholders benefit from economies of scale because of breakpoints in the advisory fee schedules for Lazard Asset Management, AllianceBernstein, Edinburgh Partners, and Hansberger Global Investors. The breakpoints reduce the effective rate of the fees as the fund’s assets managed by each advisor increase. The board will consider whether to renew the advisory agreements again after a one-year period. 33 Glossary Beta. A measure of the magnitude of a fund’s past share-price fluctuations in relation to the ups and downs of a given market index. The index is assigned a beta of 1.00. Compared with a given index, a fund with a beta of 1.20 typically would have seen its share price rise or fall by 12% when the index rose or fell by 10%. For this report, beta is based on returns over the past 36 months for both the fund and the index. Note that a fund’s beta should be reviewed in conjunction with its R-squared (see definition). The lower the R-squared, the less correlation there is between the fund and the index, and the less reliable beta is as an indicator of volatility. Dividend Yield. Dividend income earned by stocks, expressed as a percentage of the aggregate market value (or of net asset value, for a fund). The yield is determined by dividing the amount of the annual dividends by the aggregate value (or net asset value) at the end of the period. For a fund, the dividend yield is based solely on stock holdings and does not include any income produced by other investments. Earnings Growth Rate. The average annual rate of growth in earnings over the past five years for the stocks now in a fund. Equity Exposure. A measure that reflects a fund’s investments in stocks and stock futures. Any holdings in short-term reserves are excluded. Expense Ratio. A fund’s total annual operating expenses expressed as a percentage of the fund’s average net assets. The expense ratio includes management and administrative expenses, but does not include the transaction costs of buying and selling portfolio securities. Inception Date. The date on which the assets of a fund (or one of its share classes) are first invested in accordance with the fund’s investment objective. For funds with a subscription period, the inception date is the day after that period ends. Investment performance is measured from the inception date. Median Market Cap. An indicator of the size of companies in which a fund invests; the midpoint of market capitalization (market price x shares outstanding) of a fund’s stocks, weighted by the proportion of the fund’s assets invested in each stock. Stocks representing half of the fund’s assets have market capitalizations above the median, and the rest are below it. Price/Book Ratio. The share price of a stock divided by its net worth, or book value, per share. For a fund, the weighted average price/book ratio of the stocks it holds. Price/Earnings Ratio. The ratio of a stock’s current price to its per-share earnings over the past year. For a fund, the weighted average P/E of the stocks it holds. P/E is an indicator of market expectations about corporate prospects; the higher the P/E, the greater the expectations for a company’s future growth. R-Squared. A measure of how much of a fund’s past returns can be explained by the returns from the market in general, as measured by a given index. If a fund’s total returns were precisely synchronized with an index’s returns, its R-squared would be 1.00. If the fund’s returns bore no relationship to the index’s returns, its R-squared would be 0. For this report, R-squared is based on returns over the past 36 months for both the fund and the index. 34 Return on Equity. The annual average rate of return generated by a company during the past five years for each dollar of shareholder’s equity (net income divided by shareholder’s equity). For a fund, the weighted average return on equity for the companies whose stocks it holds. Short-Term Reserves. The percentage of a fund invested in highly liquid, short-term securities that can be readily converted to cash. Turnover Rate. An indication of the fund’s trading activity. Funds with high turnover rates incur higher transaction costs and may be more likely to distribute capital gains (which may be taxable to investors). The turnover rate excludes in-kind transactions, which have minimal impact on costs. 35 The People Who Govern Your Fund The trustees of your mutual fund are there to see that the fund is operated and managed in your best interests since, as a shareholder, you are a part owner of the fund. Your fund’s trustees also serve on the board of directors of The Vanguard Group, Inc., which is owned by the Vanguard funds and provides services to them on an at-cost basis. A majority of Vanguard’s board members are independent, meaning that they have no affiliation with Vanguard or the funds they oversee, apart from the sizable personal investments they have made as private individuals. The independent board members have distinguished backgrounds in business, academia, and public service. Each of the trustees and executive officers oversees 179 Vanguard funds. The following table provides information for each trustee and executive officer of the fund. More information about the trustees is in the Statement of Additional Information , which can be obtained, without charge, by contacting Vanguard at 800-662-7447, or online at vanguard.com. InterestedTrustee 1 and Delphi Automotive LLP (automotive components); Senior Advisor at New Mountain Capital; Trustee of F. William McNabb III The Conference Board. Born 1957. Trustee Since July 2009. Chairman of the Board. Principal Occupation(s) During the Past Five Amy Gutmann Years: Chairman of the Board of The Vanguard Group, Born 1949. Trustee Since June 2006. Principal Inc., and of each of the investment companies served Occupation(s) During the Past Five Years: President by The Vanguard Group, since January 2010; Director of the University of Pennsylvania; Christopher H. of The Vanguard Group since 2008; Chief Executive Browne Distinguished Professor of Political Science Officer and President of The Vanguard Group and of in the School of Arts and Sciences with secondary each of the investment companies served by The appointments at the Annenberg School for Vanguard Group since 2008; Director of Vanguard Communication and the Graduate School of Education Marketing Corporation; Managing Director of The of the University of Pennsylvania; Member of the Vanguard Group (1995–2008). National Commission on the Humanities and Social Sciences; Trustee of Carnegie Corporation of New IndependentTrustees York and of the National Constitution Center; Chair of the U. S. Presidential Commission for the Study Emerson U. Fullwood of Bioethical Issues. Born 1948. Trustee Since January 2008. Principal Occupation(s) During the Past Five Years: Executive JoAnn Heffernan Heisen Chief Staff and Marketing Officer for North America Born 1950. Trustee Since July 1998. Principal and Corporate Vice President (retired 2008) of Xerox Occupation(s) During the Past Five Years: Corporate Corporation (document management products and Vice President and Chief Global Diversity Officer services); Executive in Residence and 2010 (retired 2008) and Member of the Executive Distinguished Minett Professor at the Rochester Committee (1997–2008) of Johnson & Johnson Institute of Technology; Director of SPX Corporation (pharmaceuticals/medical devices/consumer (multi-industry manufacturing), the United Way of products); Director of Skytop Lodge Corporation Rochester, Amerigroup Corporation (managed health (hotels), the University Medical Center at Princeton, care), the University of Rochester Medical Center, the Robert Wood Johnson Foundation, and the Center Monroe Community College Foundation, and North for Talent Innovation; Member of the Advisory Board Carolina A&T University. of the Maxwell School of Citizenship and Public Affairs at Syracuse University. Rajiv L. Gupta Born 1945. Trustee Since December 2001. 2 F. Joseph Loughrey Principal Occupation(s) During the Past Five Years: Born 1949. Trustee Since October 2009. Principal Chairman and Chief Executive Officer (retired 2009) Occupation(s) During the Past Five Years: President and President (2006–2008) of Rohm Haas Co. and Chief Operating Officer (retired 2009) of Cummins (chemicals); Director of Tyco International, Ltd. Inc. (industrial machinery); Director of SKF AB (diversified manufacturing and services), Hewlett- (industrial machinery), Hillenbrand, Inc. (specialized Packard Co. (electronic computer manufacturing), consumer services), the Lumina Foundation for Education, and Oxfam America; Chairman of the Executive Officers Advisory Council for the College of Arts and Letters and Member of the Advisory Board to the Kellogg Glenn Booraem Institute for International Studies at the University Born 1967. Controller Since July 2010. Principal of Notre Dame. Occupation(s) During the Past Five Years: Principal of The Vanguard Group, Inc.; Controller of each of Mark Loughridge the investment companies served by The Vanguard Born 1953. Trustee Since March 2012. Principal Group; Assistant Controller of each of the investment Occupation(s) During the Past Five Years: Senior Vice companies served by The Vanguard Group (2001–2010). President and Chief Financial Officer at IBM (information technology services); Fiduciary Member of IBM’s Thomas J. Higgins Retirement Plan Committee. Born 1957. Chief Financial Officer Since September 2008. Principal Occupation(s) During the Past Five Scott C. Malpass Years: Principal of The Vanguard Group, Inc.; Chief Born 1962. Trustee Since March 2012. Principal Financial Officer of each of the investment companies Occupation(s) During the Past Five Years: Chief served by The Vanguard Group; Treasurer of each of Investment Officer and Vice President at the University the investment companies served by The Vanguard of Notre Dame; Assistant Professor of Finance at the Group (1998–2008). Mendoza College of Business at Notre Dame; Member of the Notre Dame 403(b) Investment Committee; Kathryn J. Hyatt Director of TIFF Advisory Services, Inc. (investment Born 1955. Treasurer Since November 2008. Principal advisor); Member of the Investment Advisory Occupation(s) During the Past Five Years: Principal of Committees of the Financial Industry Regulatory The Vanguard Group, Inc.; Treasurer of each of the Authority (FINRA) and of Major League Baseball. investment companies served by The Vanguard Group; Assistant Treasurer of each of the investment André F. Perold companies served by The Vanguard Group (1988–2008). Born 1952. Trustee Since December 2004. Principal Occupation(s) During the Past Five Years: George Heidi Stam Gund Professor of Finance and Banking at the Harvard Born 1956. Secretary Since July 2005. Principal Business School (retired 2011); Chief Investment Occupation(s) During the Past Five Years: Managing Officer and Managing Partner of HighVista Strategies Director of The Vanguard Group, Inc.; General Counsel LLC (private investment firm); Director of Rand of The Vanguard Group; Secretary of The Vanguard Merchant Bank; Overseer of the Museum of Fine Group and of each of the investment companies Arts Boston. served by The Vanguard Group; Director and Senior Vice President of Vanguard Marketing Corporation. Alfred M. Rankin, Jr. Born 1941. Trustee Since January 1993. Principal Vanguard Senior ManagementTeam Occupation(s) During the Past Five Years: Chairman, President, and Chief Executive Officer of NACCO Mortimer J. Buckley Michael S. Miller Industries, Inc. (forklift trucks/housewares/lignite); Kathleen C. Gubanich James M. Norris Director of Goodrich Corporation (industrial products/ Paul A. Heller Glenn W. Reed aircraft systems and services) and the National Martha G. King George U. Sauter Association of Manufacturers; Chairman of the Board Chris D. McIsaac of the Federal Reserve Bank of Cleveland and of University Hospitals of Cleveland; Advisory Chairman of the Board of The Cleveland Museum of Art. Chairman Emeritus and Senior Advisor John J. Brennan Peter F. Volanakis Chairman, 1996–2009 Born 1955. Trustee Since July 2009. Principal Chief Executive Officer and President, 1996–2008 Occupation(s) During the Past Five Years: President and Chief Operating Officer (retired 2010) of Corning Incorporated (communications equipment); Director Founder of SPX Corporation (multi-industry manufacturing); John C. Bogle Overseer of the Amos Tuck School of Business Chairman and Chief Executive Officer, 1974–1996 Administration at Dartmouth College; Advisor to the Norris Cotton Cancer Center. 1 Mr. McNabb is considered an “interested person,” as defined in the Investment Company Act of 1940, because he is an officer of the Vanguard funds. 2 December 2002 for Vanguard Equity Income Fund, Vanguard Growth Equity Fund, the Vanguard Municipal Bond Funds, and the Vanguard State Tax-Exempt Funds. P.O. Box 2600 Valley Forge, PA 19482-2600 Connect with Vanguard® > vanguard.com Fund Information > 800-662-7447 CFA ® is a trademark owned by CFA Institute. Direct Investor Account Services > 800-662-2739 Institutional Investor Services > 800-523-1036 Text Telephone for People With Hearing Impairment > 800-749-7273 This material may be used in conjunction with the offering of shares of any Vanguard fund only if preceded or accompanied by the fund’s current prospectus. All comparative mutual fund data are from Lipper Inc. or Morningstar, Inc., unless otherwise noted. You can obtain a free copy of Vanguard’s proxy voting guidelines by visiting vanguard.com/proxyreporting or by calling Vanguard at 800-662-2739. The guidelines are also available from the SEC’s website, sec.gov. In addition, you may obtain a free report on how your fund voted the proxies for securities it owned during the 12 months ended June 30. To get the report, visit either vanguard.com/proxyreporting or sec.gov. You can review and copy information about your fund at the SEC’s Public Reference Room in Washington, D.C. To find out more about this public service, call the SEC at 202-551-8090. Information about your fund is also available on the SEC’s website, and you can receive copies of this information, for a fee, by sending a request in either of two ways: via e-mail addressed to publicinfo@sec.gov or via regular mail addressed to the Public Reference Section, Securities and Exchange Commission, Washington, DC 20549-1520. © 2012 The Vanguard Group, Inc. All rights reserved. Vanguard Marketing Corporation, Distributor. Q462 062012 Semiannual Report | April 30, 2012 Vanguard Diversified Equity Fund > For the six months ended April 30, 2012, Vanguard Diversified Equity Fund returned about 13%, outpacing the results of its comparative standards. > The fund invests in eight underlying Vanguard stock funds, each of which posted a double-digit gain for the period. > Returns for the underlying funds ranged from nearly 11% for Vanguard Explorer Fund to about 15% for Vanguard U.S. Growth Fund. Contents Your Fund’s Total Returns. 1 Chairman’s Letter. 2 Fund Profile. 8 Performance Summary. 9 Financial Statements. 10 About Your Fund’s Expenses. 16 Trustees Approve Advisory Arrangement. 18 Glossary. 19 Please note: The opinions expressed in this report are just that—informed opinions. They should not be considered promises or advice. Also, please keep in mind that the information and opinions cover the period through the date on the front of this report. Of course, the risks of investing in your fund are spelled out in the prospectus. See the Glossary for definitions of investment terms used in this report. About the cover: Vanguard was named for the HMS Vanguard, flagship of British Admiral Horatio Nelson. A ship—whose performance and safety depend on the work of all hands—has served as a fitting metaphor for the Vanguard crew as we strive to help clients reach their financial goals. Your Fund’s Total Returns Six Months Ended April 30, 2012 Total Returns Vanguard Diversified Equity Fund 13.27% MSCI US Broad Market Index 12.82 Multi-Cap Core Funds Average 10.55 Multi-Cap Core Funds Average: Derived from data provided by Lipper Inc. Your Fund’s Performance at a Glance October 31, 2011, Through April 30, 2012 Distributions Per Share Starting Ending Income Capital Share Price Share Price Dividends Gains Vanguard Diversified Equity Fund $20.34 $22.76 $0.246 $0.000 1 Chairman’s Letter Dear Shareholder, Vanguard Diversified Equity Fund—a “fund of funds” that invests in eight underlying Vanguard stock funds—returned 13.27% for the six months ended April 30, 2012. The fund outperformed both its benchmark and its peer group. While all areas of the U.S. equity market produced solid gains for the period, growth stocks tended to outperform their value counterparts, and large-capitalization stocks did slightly better than mid- and small-cap stocks. The underlying funds that make up the Diversified Equity Fund each produced double-digit returns, with six-month results ranging from almost 11% for Vanguard Explorer TM Fund to about 15% for Vanguard U.S. Growth Fund. Stocks followed a familiar pattern, reflecting investors’ shifting moods U.S. stocks delivered strong returns for the half-year. Signs of economic acceleration in the United States, strength in corporate earnings, and apparent progress in Europe’s debt negotiations created a sense of optimism through much of the period. In fact, the broad U.S. stock market turned in its best first-quarter gain since 1998. 2 By the end of the period, however, apprehension about the same sources of the earlier good news began to weigh on stock prices. Rapid changes in investor sentiment have been a prominent feature of the financial markets since the 2008–2009 crisis, a reflection of broader economic uncertainties. International stocks generated a modestly positive return. European companies were the weakest performers, trailing the returns of emerging markets and the developed markets of the Pacific region. Municipal securities remained a bond market bright spot The taxable bond market produced solid, if unremarkable, six-month total returns. The yields of U.S. Treasury bonds bobbed higher during the period but dropped at the end as investors put a premium on the safest securities. This “flight to quality” boosted bond prices modestly. (Bond yields and prices move in opposite directions.) The six-month return of the broad municipal bond market was impressive. Investors have bid up prices as muni Market Barometer Total Returns Periods Ended April 30, 2012 Six One Five Years Months Year (Annualized) Stocks Russell 1000 Index (Large-caps) 12.89% 4.11% 1.23% Russell 2000 Index (Small-caps) 11.02 -4.25 1.45 Dow Jones U.S. Total Stock Market Index 12.66 3.43 1.56 MSCI All Country World Index ex USA (International) 2.73 -12.90 -2.75 Bonds Barclays Capital U.S. Aggregate Bond Index (Broad taxable market) 2.44% 7.54% 6.37% Barclays Capital Municipal Bond Index (Broad tax-exempt market) 5.50 11.36 5.60 Citigroup Three-Month U.S. Treasury Bill Index 0.01 0.04 1.03 CPI Consumer Price Index 1.62% 2.30% 2.17% 3 yields have continued to hover above those available from fully taxable U.S. Treasury bonds. As it has since December 2008, the Federal Reserve Board kept its target for the shortest-term interest rates between 0% and 0.25%. That policy has kept a tight lid on the returns available from money market funds and savings accounts. In the Diversified Equity portfolio, growth funds were the leaders As I mentioned, the Diversified Equity Fund invests in eight underlying Vanguard funds. While all of these funds are actively managed and invested solely in stocks, they differ in their investment approaches and in the types of stocks they hold. Together, the eight funds cover the style and capitalization spectrum, investing in growth and value stocks as well as in small-, mid-, and large-cap companies. Vanguard U.S. Growth Fund and Mid-Cap Growth Fund generated the group’s strongest results for the period, returning 14.99% and 14.97%, respectively. As their names suggest, both funds invest primarily in stocks of growth-oriented companies, firms that the advisors believe have the Expense Ratios Your Fund Compared With Its Peer Group Acquired Fund Fees Peer Group and Expenses Average Diversified Equity Fund 0.41% 1.18% The acquired fund fees and expenses—drawn from the prospectus dated February 24, 2012—represent an estimate of the weighted average of the expense ratios and any transaction fees charged by the underlying mutual funds (the ”acquired” funds) in which the Diversified Equity Fund invests. The Diversified Equity Fund does not charge any expenses or fees of its own. For the six months ended April 30, 2012, the annualized acquired fund fees and expenses were 0.42%. The peer-group expense ratio is derived from data provided by Lipper Inc. and captures information through year-end 2011. Peer group: Multi-Cap Core Funds. 4 opportunity for above-average acceleration in earnings and revenue. Growth stocks, as I noted, performed exceptionally well during the fiscal half-year. The U.S. Growth Fund, which tends to focus on larger companies, received a boost from holdings in information technology stocks. Mid-sized industrial and consumer discretionary companies contributed most to the Mid-Cap Growth Fund’s returns. Vanguard Growth and Income Fund was Diversified Equity’s largest holding for the period at about 20% of assets, and it posted the third-highest return of the underlying funds. This fund, which invests in large-cap stocks of both growth and value orientations, returned 14.02% for the period. Vanguard Morgan TM Growth Fund, Windsor TM II Fund, and Windsor Fund each returned about 13% for the six months. Morgan Growth, which focuses on stocks of both mid-size and large growth companies, returned 13.03% for the period. A majority of the fund’s return came from its information technology stocks. Windsor II and Windsor—which invest primarily in large-cap value stocks, representing companies that the advisors believe are inexpensive in relation to their earnings or other metrics—returned 12.92% and 12.61%, respectively, for the period. For each fund, performance was driven in large part by holdings in the financial sector. Underlying Funds: Allocations and Returns Six Months Ended April 30, 2012 Percentage of Diversified Equity Fund Vanguard Fund Assets Total Returns Vanguard Growth and Income Fund Investor Shares 20.0% 14.02% Vanguard Windsor Fund Investor Shares 15.0 12.61 Vanguard Morgan Growth Fund Investor Shares 15.0 13.03 Vanguard U.S. Growth Fund Investor Shares 15.0 14.99 Vanguard Windsor II Fund Investor Shares 15.0 12.92 Vanguard Explorer Fund Investor Shares 10.0 10.72 Vanguard Mid-Cap Growth Fund 5.1 14.97 Vanguard Capital Value Fund 4.9 11.87 Combined 100.0% 13.27% 5 Vanguard Capital Value Fund and Explorer Fund round out the Diversified Equity Fund’s lineup. Capital Value, which invests in undervalued stocks across the capitalization spectrum, returned 11.87% for the period. Explorer focuses on smaller companies, which underperformed larger stocks during the period. The fund posted a result of 10.72%. Simple savings strategies can mean a greater chance for success A decade ago, Jack Brennan, my friend and predecessor as Vanguard’s chairman and chief executive officer, published an insightful book entitled Straight Talk on Investing . My favorite chapter is devoted to the importance of savings. As Jack wrote: “If you really want to accumulate wealth, live by this aphorism: ‘When in doubt, save it.’ ” Vanguard’s approach to active management Vanguard Diversified Equity Fund gives investors the opportunity to benefit from the talents of some of the world’s most distinguished active managers. Our approach to manager selection emphasizes six criteria that, in our judgment, can lead to exceptional long-term results for shareholders. The firm: The managers operate in a stable, investment-oriented culture. The people: The managers are members of deep teams with a commitment to investment excellence. The philosophy: The managers hold sound investment philosophies that have demonstrated their value over time. The process: The managers follow clear and replicable processes in executing their strategies. The portfolio: The managers’ portfolios are consistent with their philosophies and processes and demonstrate strong conviction in their investment beliefs. The performance: The managers have demonstrated long-term success through a variety of investment environments. Periods of strength and weakness can be clearly explained. The competition for benchmark-beating returns is intense. Our experience suggests that managers who demonstrate strength in these criteria are in the best position to deliver it. 6 More recently, Vanguard researchers reaffirmed the importance of saving in Penny Saved, Penny Earned , a paper that is available at vanguard.com/research. They found that retirement investors have a greater likelihood of reaching their goals when they boost their savings rate, their savings time horizon, or both. A savings strategy offers a higher chance of success than simply relying on the possibility of higher portfolio returns, according to this research. Of course, in emphasizing the value of savings, I’m in no way diminishing the importance of having a sound investment plan and holding a portfolio that is balanced and diversified in line with your goals and your tolerance for risk. Vanguard Diversified Equity Fund, which provides investors with broad, low-cost exposure to the U.S. stock market, can play a key role in the equity portion of such a balanced portfolio. Sincerely, F. William McNabb III Chairman and Chief Executive Officer May 14, 2012 7 Diversified Equity Fund Fund Profile As of April 30, 2012 Portfolio Characteristics MSCI US Broad Market Fund Index Number of Stocks 1,441 3,273 Median Market Cap $33.1B $35.9B Price/Earnings Ratio 15.4x 16.6x Price/Book Ratio 2.2x 2.3x Return on Equity 17.8% 18.1% Earnings Growth Rate 7.7% 8.6% Dividend Yield 2.0% 2.0% Turnover Rate (Annualized) 5% — Ticker Symbol VDEQX — Acquired Fund Fees and Expenses 1 0.41% — 30-Day SEC Yield 1.05% — Fund data reflect holdings of underlying funds. Allocation to Underlying Vanguard Funds Vanguard Growth and Income Fund Investor Shares 20.0% Vanguard Windsor Fund Investor Shares 15.0 Vanguard Morgan Growth Fund Investor Shares 15.0 Vanguard U.S. Growth Fund Investor Shares 15.0 Vanguard Windsor II Fund Investor Shares 15.0 Vanguard Explorer Fund Investor Shares 10.0 Vanguard Mid-Cap Growth Fund 5.1 Vanguard Capital Value Fund 4.9 Volatility Measures MSCI US Broad Market Index R-Squared 0.99 Beta 1.07 These measures show the degree and timing of the fund’s fluctuations compared with the index over 36 months. Sector Diversification (% of equity exposure) MSCI US Broad Market Fund Index Consumer Discretionary 11.0% 12.2% Consumer Staples 9.9 9.5 Energy 10.3 10.5 Financials 16.1 15.5 Health Care 14.4 11.4 Industrials 12.3 11.1 Information Technology 17.9 19.7 Materials 2.8 4.0 Telecommunication Services 2.2 2.6 Utilities 3.1 3.5 Fund percentages reflect holdings of underlying funds. 1 This figure—drawn from the prospectus dated February 24, 2012—represents an estimate of the weighted average of the expense ratios and any transaction fees charged by the underlying mutual funds (the ”acquired” funds) in which the Diversified Equity Fund invests. The Diversified Equity Fund does not charge any expenses or fees of its own. For the six months ended April 30, 2012, the annualized acquired fund fees and expenses were 0.42%. 8 Diversified Equity Fund Performance Summary All of the returns in this report represent past performance, which is not a guarantee of future results that may be achieved by the fund. (Current performance may be lower or higher than the performance data cited. For performance data current to the most recent month-end, visit our website at vanguard.com/performance.) Note, too, that both investment returns and principal value can fluctuate widely, so an investor’s shares, when sold, could be worth more or less than their original cost. The returns shown do not reflect taxes that a shareholder would pay on fund distributions or on the sale of fund shares. Fiscal-Year Total Returns (%): June 10, 2005, Through April 30, 2012 Average Annual Total Returns: Periods Ended March 31, 2012 This table presents returns through the latest calendar quarter—rather than through the end of the fiscal period. Securities and Exchange Commission rules require that we provide this information. Inception One Five Since Date Year Years Inception Diversified Equity Fund 6/10/2005 6.76% 1.87% 4.60% See Financial Highlights for dividend and capital gains information. 9 Diversified Equity Fund Financial Statements (unaudited) Statement of Net Assets As of April 30, 2012 The fund reports a complete list of its holdings in regulatory filings four times in each fiscal year, at the quarter-ends. For the second and fourth fiscal quarters, the lists appear in the fund’s semiannual and annual reports to shareholders. For the first and third fiscal quarters, the fund files the lists with the Securities and Exchange Commission on Form N-Q. Shareholders can look up the fund’s Forms N-Q on the SEC’s website at sec.gov. Forms N-Q may also be reviewed and copied at the SEC’s Public Reference Room (see the back cover of this report for further information). Market Value Shares ($000) Investment Companies (100.0%) U.S. Stock Funds (100.0%) Vanguard Growth and Income Fund Investor Shares 8,461,625 252,156 Vanguard Windsor Fund Investor Shares 13,137,464 189,442 Vanguard Morgan Growth Fund Investor Shares 9,309,659 189,079 Vanguard U.S. Growth Fund Investor Shares 8,894,137 188,912 Vanguard Windsor II Fund Investor Shares 6,574,766 188,367 Vanguard Explorer Fund Investor Shares 1,556,727 125,690 Vanguard Mid-Cap Growth Fund 2,913,956 63,670 Vanguard Capital Value Fund 5,752,808 61,785 Total Investment Companies (Cost $1,079,391) Temporary Cash Investment (0.0%) Money Market Fund (0.0%) 1 Vanguard Market Liquidity Fund, 0.137% (Cost $366) 365,883 366 Total Investments (100.0%) (Cost $1,079,757) Other Assets and Liabilities (0.0%) Other Assets 1,033 Liabilities (1,181) (148) Net Assets (100%) Applicable to 55,325,058 outstanding $.001 par value shares of beneficial interest (unlimited authorization) Net Asset Value Per Share At April 30, 2012, net assets consisted of: Amount ($000) Paid-in Capital 1,186,702 Undistributed Net Investment Income 121 Accumulated Net Realized Losses (107,214) Unrealized Appreciation (Depreciation) 179,710 Net Assets See Note A in Notes to Financial Statements. 1 Affiliated money market fund available only to Vanguard funds and certain trusts and accounts managed by Vanguard. Rate shown is the 7-day yield. See accompanying Notes, which are an integral part of the Financial Statements. 10 Diversified Equity Fund Statement of Operations Six Months Ended April 30, 2012 ($000) Investment Income Income Income Distributions Received 8,414 Net Investment Income—Note B 8,414 Realized Net Gain (Loss) Capital Gain Distribution Received 1,877 Investment Securities Sold (725) Realized Net Gain (Loss) Change in Unrealized Appreciation (Depreciation) of Investment Securities Net Increase (Decrease) in Net Assets Resulting from Operations See accompanying Notes, which are an integral part of the Financial Statements. 11 Diversified Equity Fund Statement of Changes in Net Assets Six Months Ended Year Ended April 30, October 31, 2012 2011 ($000) ($000) Increase (Decrease) in Net Assets Operations Net Investment Income 8,414 13,918 Realized Net Gain (Loss) 1,152 (11,815) Change in Unrealized Appreciation (Depreciation) 140,670 92,233 Net Increase (Decrease) in Net Assets Resulting from Operations 150,236 94,336 Distributions Net Investment Income (13,944) (13,421) Realized Capital Gain — — Total Distributions (13,944) (13,421) Capital Share Transactions Issued 64,050 153,850 Issued in Lieu of Cash Distributions 13,531 13,110 Redeemed (137,177) (315,715) Net Increase (Decrease) from Capital Share Transactions (59,596) (148,755) Total Increase (Decrease) 76,696 (67,840) Net Assets Beginning of Period End of Period 1 1 Net Assets—End of Period includes undistributed net investment income of $121,000 and $5,651,000. See accompanying Notes, which are an integral part of the Financial Statements. 12 Diversified Equity Fund Financial Highlights Six Months Ended For a Share Outstanding April 30, Year Ended October 31, Throughout Each Period 2012 2011 2010 2009 2008 2007 Net Asset Value, Beginning of Period Investment Operations Net Investment Income .151 .228 .206 .268 .284 .232 Capital Gain Distributions Received .033 — — — 1.333 .542 Net Realized and Unrealized Gain (Loss) on Investments 2.482 1.192 2.686 1.856 (11.741) 2.705 Total from Investment Operations 2.666 1.420 2.892 2.124 (10.124) 3.479 Distributions Dividends from Net Investment Income (.246) (.210) (.192) (.286) (.230) (.270) Distributions from Realized Capital Gains — — — (.708) (.496) (.259) Total Distributions (.246) (.210) (.192) (.994) (.726) (.529) Net Asset Value, End of Period Total Return 1 13.27% 7.42% 17.68% 15.48% -39.72% 15.24% Ratios/Supplemental Data Net Assets, End of Period (Millions) $1,259 $1,183 $1,250 $1,211 $849 $682 Ratio of Total Expenses to Average Net Assets — Acquired Fund Fees and Expenses 0.42% 0.41% 0.40% 0.43% 0.37% 0.38% Ratio of Net Investment Income to Average Net Assets 1.19% 1.09% 1.13% 1.71% 1.27% 0.85% Portfolio Turnover Rate 5% 3% 3% 5% 2% 3% The expense ratio, acquired fund fees and expenses, net income ratio, and turnover rate for the current period have been annualized. 1 Total returns do not include account service fees that may have applied in the periods shown. Fund prospectuses provide information about any applicable account service fees. See accompanying Notes, which are an integral part of the Financial Statements. 13 Diversified Equity Fund Notes to Financial Statements Vanguard Diversified Equity Fund is registered under the Investment Company Act of 1940 as an open-end investment company, or mutual fund. The fund invests in selected Vanguard actively managed U.S. stock funds. A. The following significant accounting policies conform to generally accepted accounting principles for U.S. mutual funds. The fund consistently follows such policies in preparing its financial statements. 1. Security Valuation: Investments are valued at the net asset value of each underlying Vanguard fund determined as of the close of the New York Stock Exchange (generally 4 p.m., Eastern time) on the valuation date. 2. Federal Income Taxes: The fund intends to continue to qualify as a regulated investment company and distribute all of its taxable income. Management has analyzed the fund’s tax positions taken for all open federal income tax years (October 31, 2008–2011), and for the period ended April 30, 2012, and has concluded that no provision for federal income tax is required in the fund’s financial statements. 3. Distributions: Distributions to shareholders are recorded on the ex-dividend date. 4. Other: Income and capital gain distributions received are recorded on the ex-dividend date. Security transactions are accounted for on the date securities are bought or sold. Costs used to determine realized gains (losses) on the sale of investment securities are those of the specific securities sold. B. Under a service agreement, The Vanguard Group furnishes investment advisory, corporate management, administrative, marketing, and distribution services to the fund. The service agreement provides that the fund’s expenses may be reduced or eliminated to the extent of savings realized by the Vanguard funds by the operation of the fund. Accordingly, all incremental expenses for services provided by Vanguard and all other expenses incurred by the fund during the period ended April 30, 2012, were borne by the funds in which the fund invests. The fund’s trustees and officers are also directors and officers of Vanguard and the funds in which the fund invests. C. Various inputs may be used to determine the value of the fund’s investments. These inputs are summarized in three broad levels for financial statement purposes. The inputs or methodologies used to value securities are not necessarily an indication of the risk associated with investing in those securities. Level 1 —
